Metcalf, J.
The ground on which a party, in a case like this, is estopped to deny his declarations, is, that to permit him to deny them would be to allow him to violate good faith, to the injury of an innocent person, whom he had induced to act on them as if they were true. And if Brooks’s agent had told the plaintiff why he wished to know who owned the horse, and the plaintiff had told him it was the property of *6Avery Pierce, and had permitted the horse to be sold as Avery’s, without retracting his statement, he might have been estopped from afterwards showing that the horse was his own. Stephens v. Baird, 9 Cow. 274. But, for aught that appears in the present case, the plaintiff had no reason to suppose that Brooks’s agent had any interest in knowing who was the owner of the horse. And certainly no one can be estopped by a deceptive answer to a question which he may rightly deem impertinent, and propounded by a meddling intruder; especially if he gives notice of the truth, as soon as he perceives that his answer is acted upon as if it were true.

Exceptions overruled